EXHIBIT 99.77 CONSENT OF GEOFFREY C. REED, B APP SC CONSENT OF AUTHOR I hereby consent to the reliance in this registration statement on Form 40-F (“Registration Statement”) of Tasman Metals Ltd. (the “Company”) on my report dated January 20, 2011, entitled “Technical Report for Norra Karr REE - Zirconium Deposit”, which the Company has referred to as Document No. 99.76 under “Exhibit– Technical Reports”, included in this Registration Statement. /s/ Geoffrey C. Reed Geoffrey C. Reed, B App Sc Senior Consulting Geologist Runge Inc.d.b.a Pincock, Allen and Holt 3rd March 2011 Date
